Citation Nr: 1636505	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  14-04 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1969, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's bilateral sensorineural hearing loss disability cannot be satisfactorily disassociated from service.


CONCLUSION OF LAW

Affording the Veteran the benefit of the doubt, a bilateral sensorineural hearing loss disability was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In light of the fully favorable decision as to the issue of service connection for a bilateral hearing loss disability, no further discussion of compliance with VA's duty to notify and assist as to the issue is necessary.  Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). 

II. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As bilateral hearing loss (SNHL) is an organic disease of the nervous system, and thus a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  Further, a negative inference may be drawn from the absence of complaints for an extended period.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends he is entitled to service connection for a bilateral hearing loss disability related to acoustic trauma during service in Vietnam.  The Board notes that acoustic trauma has been conceded, and service connection for tinnitus based on acoustic trauma has been awarded.  

The Veteran has been diagnosed with a bilateral hearing loss disability for VA purposes, to include in February, May and August 2011 VA audiological examinations by the same VA audiologist.  In February 2011 she made the diagnosis of bilateral sensorineural hearing loss, based on an audiogram showing puretone averages of 48.75 in the left and 45 in the right ear and Maryland CNC scores of 66 in the left ear and 72 in the right ear.  He meets the criteria for hearing loss at 38 C.F.R. § 3.385.  As such, the Veteran currently has a bilateral hearing loss disability.  

Turning to the second element, the Veteran has stated that the disability had its onset during his period of service in Vietnam.  The Veteran's DD Form 214 indicates that he was an ammunition technician in the Marine Corps.  His medals include the Vietnam Service Medal, the Vietnam Campaign Medal and Rifle Sharpshooter Badge.  His service personnel records show that he was stationed in Vietnam from April 1966 to March 1967, and performed operations in the Chu-Lai area.  He reports that he was exposed to acoustic trauma repeatedly during the course of his duties as an ordinance man.  He stated there was excessive noise due to close repeated exposure to military grade explosives and small arms fire.  The noise exposure was far in excess of anything he experienced post service in his job as a truck driver.  See February 2014 substantive appeal.  He is competent to testify on factual matters of which he has firsthand knowledge. Washington v. Nicholson, 19 Vet App 362, 368 (2005).  Moreover, acoustic trauma has been conceded, and service connection for tinnitus secondary to acoustic trauma has been awarded.  An in-service event, injury or disease has been shown.

Finally, the Veteran has asserted in his written statements that his hearing loss has been persistent since his service in Vietnam, and specifically since the aforementioned noise exposure secondary to his ammunitions MOS, which he is competent to report.  Jandreau, 492 F.3d at 1377; Charles, 16 Vet. App at 374.  The Board does not find him lacking in credibility as to this assertion.  

Turning to the medical evidence, it is uncontroverted that bilateral hearing loss disability was first documented in a 1999 VA audiogram.  VA obtained medical opinions concerning hearing loss in February, May and August 2011.  In February 2011, the examiner focused on tinnitus.  She noted that although the whispered voice testing was normal at discharge as well as the first audiogram to reveal hearing loss was in 1999, with the Veteran's MOS of ammunitions technician, it is at least as likely as not that the present tinnitus is partially military related.  Of relevance, she also noted that tinnitus was a symptom that was as likely as not associated with hearing loss.  In May 2011, the examiner indicated that hearing loss was not at least as likely as not (50 percent probability or greater) caused by or a result of an event in active service.  She stated that "a small amount of the present hearing loss may be military related."  She added that presbycusis as well as occupational noise are most likely the primary cause of the present hearing loss since no evidence of hearing loss was seen until 1999.  In August, she reiterated her opinion that the claimed condition was less likely as not incurred in or caused by the claimed in-service injury, event or illness.  She simply stated that there was no evidence of hearing loss until the audiogram dated July1999 and the present hearing loss is related to presbycusis and occupational noise.  

In disagreeing with this assessment, the Veteran offered that just because there is no actual documentation that he had hearing loss since his combat service does not mean that he did not experience it as he has stated.  He opined that it was incomprehensible that the examiner would find that his relatively noise free job as a truck driver would cause his hearing loss rather than his prolonged exposure to explosives and arms fire in service.  

Weighing the medical opinion evidence against the Veteran's statement as to continuity of symptomatology, the Board concludes that the statements of the Veteran as to ongoing perceptible hearing loss since his combat service are of equal probative weight in establishing whether there has been bilateral hearing loss since the acoustic trauma in Vietnam that has worsened over the years.  Crucially, no audiogram was conducted at the Veteran's separation.  Rather, only a whispered voice test was conducted which would not detect mild sensorineural hearing loss if present.  The Veteran's statements are not inconsistent with his Vietnam service which was noted in his service personnel records.  Moreover, the Board finds that there is some support in this medical opinion evidence inasmuch as the examiner stated in May 2011 that a small amount of the present hearing loss may be military related.  

Essentially, the Veteran's bilateral hearing loss disability cannot be satisfactorily disassociated from his active service.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied and doubt is resolved in the Veteran's favor.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).  As such, the Board finds that entitlement to service connection for bilateral hearing loss disability 
is warranted.  38 C.F.R. § 3.303.


ORDER

Service connection for bilateral hearing loss disability is granted. 



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


